Title: From George Washington to Samuel Huntington, 17 March 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Qrs Morris Town March 17th 1780
          
          I am sorry to inform Congress that I am again under great apprehensions on the score of our provision supplies. There is not now in camp and within it’s vicinity, more meal & Grain than will furnish the Troops with Five days bread, notwithstanding the exertions that have been made to lay in a supply; and I fear from the badness of the Roads and the difficulty of procuring Teams, that it will be hardly practicable to draw relief in time from the more distant Mills in the State, at which Congress will observe by the Inclosure No. 1 (the Return of Colo. Dunham, Superintendent of State purchases) that there is a small quantity both of Meal & Grain in Store. I have written to this Officer and urged him in the most pressing terms to exert himself to bring on a supply.
          With respect to meat—the Issuing Commissary’s Return No. 2, will shew the quantity in the Magazine at this place. This by an economical & scanty issue, may serve for about Forty days. When this is expended, I do not know how the Army will be subsisted with this Article. I find from the account of one of Colo. Dunham’s Assistant’s, that there is very little if any meat to be expected from this State, which exerted

itself so very considerably on a late occasion; and from a Letter of the 25th Ulto, just received from Colo. Blaine, of which I have the honor to transmit a Copy, the prospect of obtaining a supply from Connecticut, which was chiefly relied on, seems to be little better; at least for some time. Besides this Letter, which is rather of an old date, I have received One from another Gentleman, dated at Hartford the 10th Instant, informing me “that the Assembly had dissolved without having come into any measures to promote the supplies of the Army—and that Colo. Blaine had not prevailed on any person to act in his department on the terms he was authorised to allow; that there was no public purchaser of provisions in the State and Colo. Champion had sent off the last of his Cattle.” I thought it my duty to communicate these interesting points.
          On the 9th Commissioners from the Two Armies met at Amboy on the subject of the proposed exchange of prisoners, who are still together. I shall do myself the Honor to transmit the Result of their proceedings, by the earliest opportunity, after they are known. I have the Honor to be with the greatest respect Yr Excellency’s Most Obedt st
          
            Go: Washington
          
        